
	
		III
		110th CONGRESS
		2d Session
		S. RES. 517
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Salazar (for
			 himself, Mr. Cochran,
			 Mr. Dodd, Mr.
			 Alexander, Mr. Levin,
			 Mrs. Lincoln, Mr. Brown, Ms.
			 Landrieu, Mr. Kennedy,
			 Mr. Casey, Mrs.
			 Murray, Mr. Roberts, and
			 Mr. Johnson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of April 13–19, 2008,
		  as Week of the Young Child. 
	
	
		Whereas there are 20,000,000 children under the age of 5
			 in the United States;
		Whereas numerous studies, including the Abecedarian Study,
			 the Study of the Chicago Child-Parent Center, and the High/Scope Perry
			 Preschool Study, indicate that low income children who have enrolled in
			 quality, comprehensive early childhood education programs—
			(1)improve their
			 cognitive, language, physical, social, and emotional development; and
			(2)are less likely
			 to—
				(A)be placed in
			 special education;
				(B)drop out of
			 school; or
				(C)engage in
			 juvenile delinquency;
				Whereas the enrollment rates of children under the age of
			 5 in early childhood education programs have steadily increased since 1965
			 with—
			(1)the creation of
			 the Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.);
			(2)the establishment
			 of the Early Head Start program carried out under the Head Start Act (42 U.S.C.
			 9831 et seq.); and
			(3)the enactment of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
			 seq.);
			Whereas many children eligible for, and in need of,
			 quality early childhood education services are not served;
		Whereas only about one-half of all preschoolers who are
			 eligible to participate in Head Start programs have the opportunity to do
			 so;
		Whereas less than 5 percent of all eligible babies and
			 toddlers in the United States receive the opportunity to participate in Early
			 Head Start;
		Whereas only about 1 out of every 7 eligible children
			 receives assistance under section 658C of the Child Care and Development Block
			 Grant Act of 1990 (42 U.S.C. 9858a) to—
			(1)enable the
			 parents of the child to continue working; and
			(2)provide the child
			 with safe and nurturing early childhood care and education;
			Whereas, although State and local governments have
			 responded to the numerous benefits of early childhood education by making
			 significant investments in programs and classrooms, there remains—
			(1)a large unmet
			 need for those services; and
			(2)a need to improve
			 the quality of those programs;
			Whereas, according to numerous studies on the impact of
			 investments in high-quality early childhood education, the programs
			 reduce—
			(1)the occurrence of
			 students failing to complete secondary school; and
			(2)future costs
			 relating to special education and juvenile crime; and
			Whereas economist and Nobel Laureate, James Heckman, and
			 Chairman of the Board of Governors of the Federal Reserve System, Ben S.
			 Bernanke, have stated that investment in childhood education is of critical
			 importance to the future of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of April 13–19, 2008, as Week of the Young Child;
			(2)encourages the
			 citizens of the United States to celebrate—
				(A)young children;
			 and
				(B)the citizens who
			 provide care and early childhood education to the young children of the United
			 States; and
				(3)urges the
			 citizens of the United States to recognize the importance of—
				(A)quality,
			 comprehensive early childhood education programs; and
				(B)the value of
			 those services for preparing children to—
					(i)appreciate future
			 educational experiences; and
					(ii)enjoy lifelong
			 success.
					
